UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1009


In re: SEAGA EDWARD GILLARD,

             Petitioner.



                           On Petition for Writ of Habeas Corpus.


Submitted: April 19, 2018                                           Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Seaga Edward Gillard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Seaga Edward Gillard, a North Carolina pretrial detainee, filed an original petition

for a writ of habeas corpus, alleging that, during his pretrial proceedings, North Carolina

officials have violated his Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendment rights.

This court ordinarily declines to entertain original habeas corpus petitions, see 28 U.S.C.

§ 2241(b) (2012), and this case provides no reason to depart from that general practice.

Furthermore, we conclude that transferring the petition to the appropriate district court is

unnecessary because Gillard has a nearly identical petition pending in the United States

District Court for the Eastern District of North Carolina. See id. Accordingly, we deny

Gillard leave to proceed in forma pauperis and dismiss the petition. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                   PETITION DISMISSED




                                             2